Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 1 of 28

reer

 

  

AO 106 (Rev. 04/10) Application for a Search Warrant SAO No 2OTSROMTSS ope
| RECEIVED
UNITED STATES DISTRICT COURT | MAR 205
4
for the R e 8 rat
Western District of Washington | wesrepy nscee an arTaco
pe . at MA
buy]
In the Matter of the Search of )
(Briefly describe the property to be searched
or fb ae the person by name and address) Case No. Mm U | G ~ ! 0) dj lb
Information Associated with Instagram Accounts: )
“memes_are_pretty_nice’”; “silver_cuber’; and }

“space_viola”
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached hereto and incorporated herein by reference

located in the _ Northern District of California __, there is now concealed (identify the
person or describe the property ta be seized):
See Attachment B, attched hereto and incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
im evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
m property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 § 2252(a)(2) Attempted Receipt or Distribution of Child Pornography
18 U.S.C. § 2252(a)(4)(B) Attempted Possession of Child Pornography
18 U.S.C. § 2422(b) Enticement of a Minor

The application is based on these facts:

See the Affidavit which is attached hereto and incorporated herein by this reference.

a Continued on the attached sheet.

a Delayed notice of _30_ days (give exact ending date if more than 30 days: | _-——_) is requested
under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet?

Applicant's signature

KYLE MCNEAL, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

  

Date: 03/28/2019

Judge's signature —

DAVID W. CHRISTEL, U.S. Magistrate Judge

Printed name and title

City and state: Tacoma, Washington
Oo Oo TH A FF WY NY

NO PO WBN NY WN WH WN NN KN KR KH BF KF HF Fe FEF ES
So THD nA FW YY K§ CO OO Fn DBD A FP WW NY KS OS

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 2 of 28

ATTACHMENT A — THE SUBJECT ACCOUNTS
SUBJECT INSTAGRAM ACCOUNTS to be Searched
The electronically stored data, information and communications contained in,

related to, and associated with, including all preserved data associated with Instagram
LLC accounts:

a. “memes_are_pretty_nice” (“MV-1 INSTAGRAM ACCOUNT
1”);

b. “silver_cuber” (“MV-1 INSTAGRAM ACCOUNT 2”);

c. “space_viola” (““MV-3 INSTAGRAM ACCOUNT”);

as well as all other subscriber and log records associated with the account, which are
located at premises owned, maintained, controlled or operated by Instagram LLC a social
media application provider owned by Facebook, Inc. and headquartered at 1601 Willow
Road, Menlo Park, California, 94025.

ATTACHMENT A - 1 UNITED STATES ATTORNEY

1201 PACIFIC AVE., SUITE 700
USAO #2018R01134 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo So ND On FP WW YP

BO WMO NH WHO NBO NHN NHN HN KN KH Be eRe Be Re Se SS Se
oo NHN OH SF WY K&S CS OO SC HD A FP W NY KF @

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 3 of 28

ATTACHMENT B
SUBJECT INSTAGRAM ACCOUNTS to be Searched

I. Information to be disclosed

To the extent that the information described in Attachment A related to the
specified accounts to be Searched is within the possession, custody, or control of
Instagram LLC, including any communications, records, files, logs, posts, payment
records, or information that has been deleted but is still available to Instagram LLC, or
has been preserved pursuant to requests made under 18 U.S.C. § 2703(f), Instagram LLC
is required to disclose the following information to the government for each Instagram
account identifier listed in Attachment A:

a. The contents of all communications associated with the accounts, including
stored or preserved copies of content sent to and from the accounts, draft
communications, the source and destination of any communications, the date and time at
which the communications were sent;

b. All records or other information regarding the identification of the
accounts, to include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the accounts were created, the
length of service, the IP address used to register the accounts, log-in IP addresses
associated with session times and dates, account statuses, alternative e-mail addresses
provided during registration, methods of connecting, log files, and means and source of
payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using
the accounts, including address books, contact and buddy lists, calendar data, pictures,
files, and the contents of any accounts associated with specified Instagram accounts; and

e All records pertaining to communications between Facebook/Instagram and
any person regarding the accounts, including contacts with support services and records

of actions taken.

ATTACHMENT B - I UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
So Oe IN DW WN FP WY NY

NO NHN NHN NY WN NY NY NY NN KH HS HS KF FeSO eS Se
Oo NTH Wn FP W NY KSB CO COC OH HD NH NH FP W HY KF S&S

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 4 of 28

II. ‘Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,
evidence, and instrumentalities of violations of 18 U.S.C. § 2251(a) (Attempted
Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Attempted Receipt or
Distribution of Child Pornography), and 18 U.S.C. § 2422(b) (Attempted Enticement of a
Minor) committed between on or after August 1, 2018, and September 30, 2018,
including, for each account or identifier listed in Attachment A, information pertaining to
the following matters:

a. All messages, documents, and profile information, attachments, or other
data that serves to identify any persons who use or access the accounts specified, or who

exercise in any way any dominion or control over the specified accounts;

b. Any address lists or “friend”’/contact lists associated with the specified
accounts;
c. All images/videos of child pornography, any messages or documents

relating to the transmission of child pornography (including any attachments thereto), and
any profile information from other file- or photo-sharing websites;

d. The types of services utilized;

€. All messages, documents, attachments and data content relating to or
referencing contact between JONATHAN CARPENTER, MV1, MV2, MV3, MV4 or
MV5 and/or any other minors;

f. All subscriber records associated with the specified accounts, including
name, address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types of service
utilized, telephone or instrument number or other subscriber number or identity,
including any temporarily assigned network address, and means and source of payment
for such service) including any credit card or bank account number;

g. Any and all other log records, including IP address captures, associated

with the specified accounts; and

ATTACHMENT B - 2 UNITED STATES ATTORNEY

1201 PACIFIC AVE., SUITE 700
USAO #2018RO01134 TACOMA, WASHINGTON 98402

(253) 428-3800
o Se HN DH A BW NY

NO NYO NY NY NY YN NY NY NO KF FF FF HEF Ee ORE S| Re Re
oo SN DN WH FSF WY NY KH DOD OD MPwA KH nA FP Ww YY KF CS

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 5 of 28

h. Any records of communications between Instagram LLC, and any person
about issues relating to the accounts, such as technical problems, billing inquiries, or
complaints from other users about the specified accounts, including records of contacts
between the subscriber and the provider’s support services, as well as records of any
actions taken by the provider or subscriber as a result of the communications.

Notwithstanding the criminal offenses defined under 18 U.S.C. § 2252 and 2252A or
any similar criminal offense, Instagram LLC shall disclose information responsive
to this warrant by mailing it to Special Agent Kyle McNeal at address 1145
Broadway, Suite #500, Tacoma, WA 98402, or via email to kmcneal@fbi.gov.

ATTACHMENT B - 3 UNITED STATES ATTORNEY

1201 PACIFIC AVE., SUITE 700
USAO #2018R01134 TACOMA, WASHINGTON 98402

(253) 428-3800
oO Se IN HKD HW FP WO YN

NO NY NY NY NY NHN HN DN RO BR mm ee eR

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 6 of 28

AFFIDAVIT

STATE OF WASHINGTON )

COUNTY OF PIERCE )

I, KYLE MCNEAL, being first duly sworn on oath, depose and say:

1. . Tama Special Agent with the Federal Bureau of Investigation (FBI),
assigned to the Special Agent in Charge in Seattle, Washington. I have been an Agent
with the FBI since April 2011. My training at the FBI Academy in Quantico, Virginia,
included courses in law enforcement techniques, federal criminal statutes, conducting
complex criminal investigations, physical and electronic surveillance techniques, and the
execution of search warrants. During my employment as a law enforcement officer, I
have attended periodic seminars, meetings, and continued training.

2. As part of my duties as an FBI Special Agent, I investigate criminal
violations relating to child exploitation and child pornography including violations of
Title 18, United States Code §§ 2251(a), 2252(a)(2), and 2422(b). I have received
training in the area of child pornography and child exploitation, and have observed and
reviewed numerous examples of child pornography in various forms of media, including
media stored on digital media storage devices such as computers, tablets, cellphones, etc.
I have also participated in the execution of numerous search warrants involving
investigations of child exploitation and/or child pornography offenses. I work with other
federal, state, and local law enforcement personnel in the investigation and prosecution of
crimes involving the sexual exploitation of children.

3. I make this Affidavit in support of a warrant for information associated
with certain social media accounts as detailed below in paragraph 4 and further described
in Attachment A (SUBJECT ACCOUNTS).

4. Records and information associated with the Instagram accounts:
AFFIDAVIT OF SPECIAL AGENT MCNEAL - 1 UNITED STATES ATTORNEY
USAO #2018R01134 120] PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oO S&S YN DH WH FP WW YP =

NO NO NY YH LH WH KN KN NO Re mm mm mow ee ee
oN DH NH fF WY SB CO CO MH nH DA FW NY K& S&S

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 7 of 28

a. “memes_are_pretty_nice” (“MV1 INSTAGRAM ACCOUNT
1”);
b. “silver_cuber” (“MV1 INSTAGRAM ACCOUNT 2”);

c. “space_viola” (“MV3 INSTAGRAM ACCOUNT”);

that are stored at the premises controlled by Facebook, a social media platform
headquartered at 1601 Willow Road, Menlo Park, CA 94025.

5. This affidavit is made in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Instagram to
disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B.

6. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; the review of documents and
records related to this investigation; communications with others who have personal
knowledge of the events and circumstances described herein; and information gained
through my training and experience.

7. Because this Affidavit is submitted for the limited purpose of providing
sufficient facts necessary to determine whether there is probable cause in support of the
application for a search warrant, it does not set forth each and every fact that I or others
have learned during the course of this investigation. I have set forth only the facts that I
believe are relevant to the determination of probable cause to believe that evidence,
fruits, and instrumentalities of violations of 18 U.S.C. § 2251(a) (Attempted Production
of Child Pornography); 18 U.S.C. § 2252(a)(2) (Attempted Receipt/Distribution of Child
Pornography), 18 U.S.C. § 2252(a)(4)(B) (Attempted Possession of Child Pornography),
and 18 U.S.C. § 2422(b) (Enticement of a Minor), will be found in the accounts identified

above.
AFFIDAVIT OF SPECIAL AGENT MCNEAL - 2 UNITED STATES ATTORNEY
USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oS Fe IN DH WO FP WW NH ke

NY NY NY NY NY NY WN NY NN KH HR RFR RR ee ee ee
oo sa DN OW FR WD NY KFSFH CO CO Pe AT KH NH FF WW YP K& OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 8 of 28

I. JURISDICTION

8. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A), & (c)(1)(A). Specifically, the Court is “a district court of the United States...
that has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

I. SUMMARY OF INVESTIGATION

9, Minor Victim | is a 12-year-old boy born in 2006. Minor Victim 2 is an
11-year-old boy born in 2007. On September 17, 2018, MV1 and MV2’s mother,
Christina Carpenter, notified U.S. Army Criminal Investigation Division Command
(CID) special agents of her concerns that JONATHAN DAVID CARPENTER had.
sexually abused her son. Christina Carpenter also told agents that MV2 suffers from
autism.

10. Interview of Christina Carpenter. The following information was provided

 

from the reports of U.S. Army CID Special Agent Dan Chandler. I have reviewed SA
Chandler’s reports and described the interviews below. I have not personally reviewed
the audio/video recordings of the interviews described.

11. On September 17, 2018, CID agents interviewed Christina Carpenter. She
disclosed that on September 11, 2018, MV1 told her that CARPENTER requested the
password to MV1’s Instagram account and that CARPENTER utilized MV1’s Instagram
account on MV1’s iPhone 7 to request nude images from a female friend of MV1.
Christina Carpenter stated that MV1 used a separate phone connected to WiFi to talk to
the same female friend while CARPENTER messaged her. MV1 disclosed to Christina
Carpenter that MV1 did not feel safe around CARPENTER.

12. Christina Carpenter stated that MV1 had previously disclosed to her, in
2015, that CARPENTER had digitally penetrated MV1’s anus with CARPENTER’s
finger. Christina Carpenter stated that this disclosure occurred while at their on-post

residence located at 5341 Montgomery Street, Joint Base Lewis McChord (JBLM),

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 3 - UNITED STATES ATTORNEY

USAO #2018R01134 120] PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
0 6 NDA HW BB WwW DH ee

NY MO NY NHN NN NH PO BP NO RR mm it ee
oo yNY HKD Nn FP WN SKB CO OC Wn HR WH F&F WKH KF CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 9 of 28

Washington 98433. This residence is located on the federally owned government
property of the JBLM military installation.

13. | Christina Carpenter stated that MV2 had also recently disclosed to her that
CARPENTER “made him suck his ‘pee-pee’ until pee came out.” Christina Carpenter
stated that she did not ask any follow-up questions but told CARPENTER she wanted to
seek counseling for the children without CARPENTER present.

14. Interview of MV1. The following information was provided from the
reports of U.S. Army CID Special Agent Dan Chandler. I have reviewed SA Chandler’s
reports and described the interviews below. On September 17, 2018, CID Special Agent
(SA) Dan Chandler conducted an interview of MV1. MV1 stated that in 2013 Christina
Carpenter left their residence for a period of 11 days. It is believed the family was
residing in Watertown, New York, during this time. MV1 stated that during that time,
MV1 woke up and needed to go to the bathroom. MV1 stated that he was disoriented and
thought the living room was a restroom and began to urinate in the living room. MV1
stated that CARPENTER was naked on the couch while watching the television show
“Archer.” MV1 stated that CARPENTER scolded him, placed a rag into MV1’s mouth
and bent MV1 over a chair. MV1 stated that CARPENTER then anally penetrated him
with his penis. MV1 stated that when the rag fell out, CARPENTER shoved the rag back
into his mouth. MV1 stated that CARPENTER continued to penetrate him for an
unknown amount of time. MV1 stated that he went to his room crying and did not know
if CARPENTER ejaculated or wore a condom.

15. | MV1 stated that a second incident occurred during the same 11-day period
when Christina Carpenter was not at the residence. MV1 stated that CARPENTER was
laying on the couch naked and called MV1 to him. MV1 stated that CARPENTER then
performed oral sex on MV1. CARPENTER then told MV1 “now it’s your turn,” to
which MV 1 replied “no,” and ran to his room.

16. MVI stated that a third incident occurred during the same 11-day period
when Christina Carpenter was not at the residence. MV1 stated that CARPENTER told

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 4 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo ND nH BP W NH Ke

No NM NY BD BRO BO NY NR RO i i il
So nN BH A FBP W NY &S& CSC OO CTD WH BR WN FY COC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 10 of 28

him to sleep in CARPENTER’s bed, which MV1 did. MV1 woke up later with his
clothes removed. MV1 did not know how his clothes removed or anything else that may
have transpired while he was sleeping.

17. MV -stated that sometime in 2015, while living on post at JBLM, he was
watching television with MV2. CARPENTER told MV1 to play cards with him. MV1
stated that CARPENTER told him they would “play like a casino, except instead of chips
we use clothes.” MV1 disclosed that he and CARPENTER ultimately disrobed while
playing CARPENTER’s game. MV1 stated that CARPENTER told MV1 to go to
CARPENTER’s room and lay down. MV1 stated that he went into the room and laid
face down. MV1 stated that CARPENTER came into the room and penetrated MV1’s
anus. MV1 stated that he believed CARPENTER used his finger, but MV1 did not see it.
MV1 stated that CARPENTER then rolled onto his back and told MV1 to “suck his
dick,” to which MV1 said no and ran out of the room. MV1 stated that he disclosed some
of the details to Christina Carpenter when she returned home that evening.

18. MV1 stated that in 2015, CARPENTER took MV2 into CARPENTER’s
room to discipline MV2. MV1 stated that he heard MV2 crying, but did not see what
happened in the room. MV1 stated that he discussed with MV2, and that MV2 disclosed
that CARPENTER “spanked him” with “his pee-pee.”

19. MV1 stated that approximately one week prior to his interview with SA
Chandler, MV2 disclosed that CARPENTER forced MV2 to “suck his pee-pee” “until
pee came out.”

20. MV1 stated that approximately one week prior to his interview with SA
Chandler, MV1 provided his iPhone 7 to Carpenter at approximately 10:00 PM, which
was standard practice in their home. MV1 stated that he also had an iPhone 4 in his
bedroom of which CARPENTER was unaware. MV1 communicated via Instagram
direct messages with his female friend, MV3, using the iPhone 4. MV1 indicated that
MV3 was a female friend, approximately 12-years-old, who lived out of state, but who

attended 4" grade with MV1. MV1 stated that during his conversation with MV3, he

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 5 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oOo SF SN DH WH BR WW PO

NO NY NY PY KN DP DO NN Rm ei i ips
oo SN DN ON BW NH KH SC OO BW IT HR WH Bh WwW NYO KF CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 11 of 28

heard vibrations presumably emanating from a phone. Sometime later, CARPENTER
called MV1’s name. MV1 stated that CARPENTER came to MV1’s bedside and
demanded the password for the iPhone 7. MV1 gave CARPENTER the password. MV1
stated that MV3 related she received a message from MV1’s phone number, which read
“send nudes.” MV1 stated that MV3 sent him a screenshot which depicted that message.
MV 1 stated that he did not send that message, and it was sent while his iPhone 7 was in
the possession of CARPENTER.

21. OnSeptember 17, 2018, SA Chandler discussed the details regarding
CARPENTER’s communication with Christina Carpenter and obtained consent to search
for the phones described by MV1. Christina Carpenter provided consent to search and
removed both described phones from her purse. SA Chandler documented the identifying
information from both phones and collected them for evidentiary purposes.

22. Forensic Interview of MV2. The following information was provided from

 

the reports of U.S. Army CID Special Agent Dan Chandler. I have reviewed SA
Chandler’s reports and described the interviews below. On September 17, 2018, MV2
was interviewed by Susan Villa, Child Forensic Interviewer, Monarch Children’s Justice
Center in Lacey, Washington. During the forensic interview, MV2 presented apparent
difficulty with expressing chronological explanations of all incidents, including
descriptions of events not related to the reported offenses. MV2 spoke in disjointed
sentences throughout and required multiple questions to clarify details about incidents,
including locations of incidents, when incidents occurred, and differentiating two
incidents of described oral penetration and two incidents of “humping.” Specifically,
MV2 required multiple questions to differentiate two incidents of “humping,” one in
which CARPENTER was wearing shorts and one in which CARPENTER was naked.
23. During the child forensic interview, MV2 provided the following details of
his interaction with CARPENTER in CARPENTER’s bedroom of the JBLM
Montgomery Street duplex in which the family lived. MV2 stated that the following

incidents occurred while at “the duplex,” which Christina Carpenter identified as 5341

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 6 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Fe TD AT BP W NO =

No NO NY NY WN NY NH LK YF KF HS =| S| Se Se SS eS
Cn DH A FP WwW NY KH CO OF HAD nN FP W HY KS CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 12 of 28

Montgomery Street, Joint Base Lewis McChord, Washington. MV2 estimated that the
incident occurred about three years prior to the interview with SA Chandler, when MV2
was in 3" grade. MV2 stated that CARPENTER told MV2 he would get a spanking as
discipline for an incident at school. MV2 stated that CARPENTER sent MV2 to
CARPENTER’s room. MV2 stated that while in CARPENTER’s room, CARPENTER
told MV2 to “suck [CARPENTER’s] ‘pee-pee,”” to which MV2 replied “no, am I gay?
Are you gay?” MV2 stated that CARPENTER said “just do it,” to which MV2 asked
“what happens if I don’t?” MV2 stated that CARPENTER replied “I'll spank you.”

MV2 stated that he was sitting on the bed and CARPENTER was standing near the bed.
MV2 stated that CARPENTER pulled down CARPENTER’s pants. MV2 related that he
“sucked [Mr. Carpenter’s] ‘pee-pee’” and that “pee came out in my mouth.” MV2 stated
that he “spit that out” in the bathroom, but on another occasion, CARPENTER wanted
MV? to “swallow that.”

24. MvV2 stated that yet another occasion, CARPENTER bent him over and
“put [CARPENTER’s] penis in [MV2’s] butt” while spanking MV2. MV2 stated
CARPENTER went back and forth and was spanking him when he went in and out.

MV2 stated that incident occurred when he was in CARPENTER’s bedroom.

25. Arrest of CARPENTER. On September 17, 2018, FBI Agents and Lacey
Police Department Officers contacted CARPENTER at his residence in Lacey,
Washington, and placed him under arrest. CARPENTER was then transported to Pierce
County Jail. CARPENTER had the following digital device in his possession when he
was taken into custody: a Samsung Galaxy 9 Cell Phone.

26. The following information was taken from FBI Special Agent Richard
Schroff’s report regarding the collection of digital devices from CARPENTER’s
residence. While being arrested, CARPENTER advised agents that a 2-year-old child
was located inside of the residence. Agents entered the residence to ensure the safety of
the child and located the child on the second floor. Agents remained with the child at the
residence until Christina Carpenter arrived to take custody of the child. After Christina

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 7 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oO Co NH WH FSF WN —

NM NY HN WN NY NY NY WYN NY YR RP KF HF FF eS Se eS Se
oN KN OW BP WO NY SY CS OO Ben DH rH BPW YH KF SCS

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 13 of 28

Carpenter was reunited with the child, agents asked for her consent to conduct a search of
the residence for electronic devices that CARPENTER may have used. Christina.
Carpenter provided consent for agents to search the residence. Christina Carpenter
described CARPENTER primarily using his cell phone to access the Internet. Christina
Carpenter indicated CARPENTER had also used a red laptop and a Nextbook laptop
located in the home. Christina Carpenter advised agents that the Nextbook laptop had
been “wiped,” so it could be provided to one of their children. No areas of the home
were searched that were exclusively within the control of CARPENTER, such as his
bedside table or dresser.

27. As described above, several of the alleged incidents occurred at an on-post
JBLM residence that is located within the special maritime and territorial jurisdiction of
the United States and the Western District of Washington.

28. On September 26, 2018, a federal grand jury presiding in the Western
District of Washington returned a four-count Indictment against CARPENTER for
committing aggravated sexual abuse of a child against MV1 and MV?2 in violation of 18
U.S.C. § 2241(c), 2246 and 7.

29. Pursuant to federal search warrants, phone extractions were completed on
an iPhone 4, Serial Number CSPHM82FDTF9 and an iPhone 7, Serial Number
F1I7VV8AJHG6W. SA McNeal reviewed extraction reports from the phones. Instagram
Account “memes_are_pretty_nice” was listed under the “User Accounts” of the phone.

The following images were found on the iPhone 4, Serial Number CSPHM82FDTF9:

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 8 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo 6S SND WH FB WH NY

NO NO NO NY NY WN NY NY NO eRe Re Be Re Ree ee
Oo TDD MW FP WN KY OD OBO Fn HD A BP WY YY KS CS

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 14 of 28

all Verizon LIE 427 AM

< Comments

 

PO ¥
6 bked
space viola | think | look goooopooddd todny © Name: 5003.3PG
Type: Images
' mames aro protty hice Would rather Size (bytes): 28807
+ e yo naked _ Path: iPhone X/var/mobile/
| Media/PhotaData/
Thumbnails/V2/
DCIM/1D 1 APPLE?
IMG_1694,PNG/5003./PG
Geraniol 2006 trust HOO Created: 9/10/2018 10:00:35 AM
scu0G000 hod | ait ve with that (UTC+0}
Accessed: g/7o/2018 10:00:35 AM
{UTC+0}
= Modified: 9/10/2018 10:00:35 AM
7 sarianihaalas. Yusees vias
Be (UICc+0)
Deleted:
‘ y Extraction: Lagicat
: = ' MDS: 1632b0b3 7990064 7689358
54c298bebd

 

 

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 9
USAO #2018R01134
oO fF ND OH FSF WN

NO NY NY NY BD KN KD NR ea ee pe
oO ND OH FP WY NY K OCS CO BC nA HD A BW YO KF OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 15 of 28

sales ee a

4:26

Monday, September10

if ni ; Name: 5093.JP6
‘: ‘Na ye x suk : My Type: images
same time an the counselor a. Size (bytes): = 36458
Path: iPhone X/var/mobile/
Medie/PhoteBata’
ThumbnailsV2/
DCIM/TOTAPELE/
IMG_1693,PNG/5903 JPG
Created: 9/70/2018 9:36:46 AMCUTC
+0}
Accessed: 9/70/2018 9:36:45 AM(UTC
+0}
Modified: 70/2018 9:36:46 AM(UTC
+9}
| = - F pe : ra. | .
in a worid cones
: Extraction: Lagicaf
Camel ars pt MD5: feligb3c852bb4174a3e12

 

7642343177

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 10
USAO #2018R01134
on NN A FW NY B&

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19

“ in 2:02 au eis

Lmao

| hac a good joke ready to and
you ruined it

idon't remember itl just know t
heard it off YouTube as usual

 

 

Whaaaaaal

 

| want to see you naked send

Te @ pec

>

Name: 5C03.JPG

Type: Images

Size (bytes): 25548

Path: iPhone X/var/motile’
Media/PhotaData/
ThumbnailsV2s
DCIM S19 APPLES
IMG_7692.PN.G/5003 JPG

Created: 9/70/2018 9:03:08 AMAUTC
+0}

Accessed: 9/70/2018 9:03:08 AM(UTC
+0}

Modified: Of Oy2018 9:04:08 AMAUTC
+0}

Deleted:

Extraction: Lagical

MDS: S00547e252ba fazzaldisa
e8Sc58n2d

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 11
USAO #2018R01134

Page 16 of 28

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
So eo NN DH AW FF WN

NO NY HN HY KN KN BD BD Dw i i a pe
Oo ND ON fF WwW NY SB S&F OO fe IT HD A BR WwW NY K&S CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 17 of 28

30. The following images were found on the iPhone 7, Serial Number

FI7VV8AJHG6W. Instagram Account “memes are pretty_nice” was listed under the

“User Accounts” of the phone:

Ae erie eeu at
Cee oe ea
wasnta thing anymore

ee eee
What? Ge

Oh

 

 

& Nude not nine

rete

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 12
USAO #2018R01134

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
oOo Se NH A BP W YN FS

NO NO NY NY NY NY NY HN NHN HB Re ee ee ee ee
eo AH A FP WN KY CO OBO CH DH nN fF WY WH —$= CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 18 of 28

Name: 5C03.JPG

Type: images

Size {bytes}: = 27763

Path: iPhone/var/mobile/Mecia!
PhotoData/Thumbnails/Ve/

DCIM/TOCAPOLEY
PAG 0477 JPG/50C3J PG

Created: OF 10/2018 4.00.22 PMIUTC-7)

Accessed:

Modified: 9/70/2018 4:90:22 PMIUTC-7}

Deleted:

Extraction: File System

MD5: 4idibaab70ca5 983 fdcdaa lid
2daet9b

31. On January 16, 2019, MV1 was forensically interviewed by FBI
Child/Adolescent Forensic Interviewer (CAFI) Erin Lehto. In the interview, MV1
identified Instagram Accounts “memes_are_pretty_nice” and “silver_cuber” as being his
own. MV-1 also identified Instagram Account “space_viola” as belonging to MV3.

32. On January 17, 2019, MV4 was forensically interviewed. MV4 is a 13-
year-old minor female residing in El Paso, Texas. The following excerpts were taken
from FBI Special Agent Colette Nicole Baumie’s report. I have not personally reviewed
the audio/video recordings of the interview described.

33. | When asked if MV4 knew why she was at the Child Advocacy Center
(CAC), MV4 stated it was because of something that happened to her friend. MV4
identified her friend as MV1. MV4 stated MV 1's cellular telephone number was (XXX)
XXX-7826. MV4 met MV 1when they went to school together in the fourth grade in
Washington. MV1 contacted MV4 over Instagram and told her his step-dad was texting
people from MV1's phone.

34. MV 1's step-dad texted MV4. MV4 stated she knew it was someone else
and not MV1 who had texted her because "he asked me to send pictures." MV4 could
not remember exactly what MV1's step-dad had said to her "but I think he asked me to

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 13 UNITED STATES ATTORNEY
USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
eo CO NT DH NH FB WN FH

Ne NM NM BK NY BD ND RN NR ee
Oo aD A FP WY NY KF DBD OBO Bn HR vA BP WN KH CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 19 of 28

send nudes." MvV4 could not remember exactly when she received the text message, but
it was sometime during her seventh grade year.

35. MV4 stated after she received the text message she told her friend MV3
about it. MV3 told MV4 that she received the same text. MV3 also told MV4 it was
MV-1's step-dad who had messaged them. MV3 sent MV4 screen shots of what MV 1's
step-father sent to her. MV4, MV3, and MV1 all knew each other because they went to
the same school in Washington. MV4 stated she thought MV3 now lived in Kansas.

36. MV 1 texted MV4 from his Instagram account and told MV4 it was not
him who sent her the message, it was his step-dad. MV4 stated, "I think it was a couple
hours" after she received the message asking for nudes that MV1 contacted her over
Instagram to tell her what had happened. MV1 told MV4 that he "got grounded" and his
step-dad took his phone and that his step-dad was texting all the girls in MV1's
contacts.

37. MV4 identified a screen shot from September 10th message in which the
background states, "in a world of my own" as an Instagram message to MV3 from MV1's
account. MV4 thought the screen shot also depicted a picture of MV3. MV4 stated the
screen name “space_viola” was associated with MV3, “memes_are_pretty_nice” was
MV1, and “silver_cuber” was MV's other account.

38. On January 24, 2019, MV5 was forensically interviewed. MV5 is a 12-
year-old female minor residing in Washington State. During the interview, MV5 was
asked if she ever had anyone ask her for “nudes” over social media. Initially, MV5
denied anyone asking her for “nudes.” After further discussion, MV5 described an
incident involving MV1 and his step-father. In 2018, MV1’s step father sent her a text
message stating, “please send me nudes.” After the incident occurred, MV1 spoke with
MV5 about it and informed her that it was his step-father that sent the message. MV5
had never received a message asking for nudes before from MV1. MV5 advised that she
did not expect a message like this to come from MV-1. MV5 identified MV1’s

Instagram account as “memes_are_pretty_nice.”

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 14 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oC SF HN DH A BB WY NY Ke

NO bB BH NY KN NY NH NY NN S&S S&S Be ee He ee Re ee ee
So nN ND WT FP WY K& CO DO PAT DH WN FP WN KF CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 20 of 28

39. Based on my training and experience as a Special Agent and the
information contained in this Affidavit, I submit there is probable cause to believe that
JONATHAN DAVID CARPENTER, engaged in Attempted Receipt of Child
Pornography, Attempted Possession of Child Pornography, Attempted Production of
Child Pornography and Enticement of a Minor, in violation of 18 U.S.C. § 2252(a)(2)
(Receipt or Distribution of Child Pornography), 18 U.S.C. § 2252(a)(4)(B)(Possession of
Child Pornography), 18 U.S.C. § 2251(a) and (e) and 18 U.S.C. § 2422(b) (Enticement of
a Minor).

Il. BACKGROUND REGARDING INSTAGRAM’S SERVICES

40. Instagram is an online social networking application made for photo-
sharing that enables its users to take pictures and share them either publicly or privately
on the app, as well as through a variety of other social networking platforms, such as
Facebook, Twitter, Tumblr, and Flickr. In August 2015, a new version of Instagram was
developed which allows users to upload media captured in any aspect ratio. Users can
also apply digital filters to their images and videos. Instagram was acquired by Facebook
in April 2012.

41. Every user who creates an Instagram account has a profile and news feed.
When a user posts a photo or video on Instagram, it will be displayed on the user’s
profile. A user profile may be customized to include the user’s name, photo, short
biography and a website link, if the user has one. Users who “follow” you will see your
posts in their own feed. Likewise, you will see posts from the users whom you follow on
your news feed. A user profile can be set to public or private. If a user account is public,
anyone can find and view the user’s profile along with all the photos and videos they
post.

42. A user can interact with other users on Instagram by following them, being
followed by them, commenting on the other user’s posts, liking and/or tagging another
user’s posts, and by exchanging private messages with other users. Additionally, a user

can save photos they see on Instagram.

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 15 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Pe AN HD HH BP WD NY

NO NY NY NY NY NY KN WN NO KH ee Be Se Se PO Se eel ee
eo SN WN MN FP WD NY KF OD OBO CONAN KH HA FP W PO KF CS

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 21 of 28

IV. PAST EFFORTS TO OBTAIN THIS EVIDENCE

43. Some of this evidence is available on digital devices seized as part of this
investigation. However, additional content and records are likely in the custody or
control of Facebook/Instagram. In addition, I sent preservation letters to Instagram
requesting they preserve all evidence related to the accounts identified above under
authority of Title 18, United States Code, Section 2703(f)(1).

V. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

44, Pursuant to Title 18, United States Code, Section 2703(g), this application
and affidavit for a search warrant seeks authorization to permit Instagram, and their
representatives and employees, to assist agents in the execution of these warrants. Once
issued, the search warrants will be presented to Instagram with direction that each
company identify the accounts described in Attachment A, as well as other subscriber and
log records associated with the identified accounts, as set forth in Attachment B.

45. The search warrants will direct Instagram to create an exact copy of the
specified accounts and records.

46. I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data, and identify from among that content those items that come
within the items identified in Section II to Attachment B, for seizure.

47. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
search text, and many common e-mail, database and spreadsheet applications do not store
data as searchable text. The data may be saved, instead, in proprietary non-text format.

And, as the volume of storage allotted by service providers increases, the time it takes to

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 16 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
eo FN NH HA B&H NY

NY NY NY NY NY NY NY NY NO | BRB Be Re ee ee ee
oO SD DB mW FP WY NY KFS OD CO Bry HR HA Bw WH FF OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 22 of 28

properly analyze recovered data increases, as well. Consistent with the foregoing,
searching the recovered data for the information subject to seizure pursuant to this
warrant may require a range of data analysis techniques and may take weeks or even
months. All forensic analysis of the data will employ only those search protocols and
methodologies reasonably designed to identify and seize the items identified in Section II
of Attachment B to the warrant.

48. Based on my experience and training, and the experience and training of
other agents with whom I have communicated, it is necessary to review and seize a
variety of messenger communications, chat logs, files, payment records and documents,
that identify any users of the specified accounts and communications sent or received in
temporal proximity to incriminating messages that provide context to the incriminating
communications.

VI. CONCLUSION

49. Based on the forgoing, I request that the Court issue the proposed search
warrants. Accordingly, by this Affidavit and Warrant, I seek authority for the
government to search all of the items specified in Section I, Attachment B, and

specifically to seize all of the data, documents and records that are identified in Section II

  

 

/
to that same Attachment. ; ai I
ai ool N
KyleMcNeal, Affiant
Special Agent

Federal Bureau of Investigation

SUBSCRIBED and SWORN to before me this 28th day of March, 2019.

Mollari

DAVID W. CHRISTEL
United States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT MCNEAL - 17 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo 6 YD NH OH BP Ww YP e

NO NY NY NY WN NY NY NHN NY Be HB Re ee Se eS eS eS ee
Oo yA DH nA FF WN KH CS OO MB nwA DH NA BW NH K& OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 23 of 28

ATTACHMENT A - THE SUBJECT ACCOUNTS
SUBJECT INSTAGRAM ACCOUNTS to be Searched
The electronically stored data, information and communications contained in,

related to, and associated with, including all preserved data associated with Instagram
LLC accounts:

a. “memes_are_pretty_nice” (“MV-1 INSTAGRAM ACCOUNT
1”);

b. “silver_cuber” (““MV-1 INSTAGRAM ACCOUNT 2”);

c. “space_viola” (“MV-3 INSTAGRAM ACCOUNT”);

as well as all other subscriber and log records associated with the account, which are
located at premises owned, maintained, controlled or operated by Instagram LLC a social
media application provider owned by Facebook, Inc. and headquartered at 1601 Willow
Road, Menlo Park, California, 94025.

ATTACHMENT A - I UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
CoC FAHY DN BP WN &

NY NY NY NY NY NY KH KN NS] RB RB Be ee ee ee ee
Oo nN DH WH FP WY NY KH CO CO Oe AIT BD Nm BB WH NY KF CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 24 of 28

ATTACHMENT B
SUBJECT INSTAGRAM ACCOUNTS to be Searched

I. Information to be disclosed

To the extent that the information described in Attachment A related to the
specified accounts to be Searched is within the possession, custody, or control of
Instagram LLC, including any communications, records, files, logs, posts, payment
records, or information that has been deleted but is still available to Instagram LLC, or
has been preserved pursuant to requests made under 18 U.S.C. § 2703(f), Instagram LLC
is required to disclose the following information to the government for each Instagram
account identifier listed in Attachment A:

a. The contents of all communications associated with the accounts, including
stored or preserved copies of content sent to and from the accounts, draft
communications, the source and destination of any communications, the date and time at
which the communications were sent;

b. All records or other information regarding the identification of the
accounts, to include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the accounts were created, the
length of service, the IP address used to register the accounts, log-in IP addresses
associated with session times and dates, account statuses, alternative e-mail addresses
provided during registration, methods of connecting, log files, and means and source of
payment (including any credit or bank account number);

C. The types of service utilized;

d. All records or other information stored at any time by an individual using
the accounts, including address books, contact and buddy lists, calendar data, pictures,
files, and the contents of any accounts associated with specified Instagram accounts; and

e. All records pertaining to communications between Facebook/Instagram and
any person regarding the accounts, including contacts with support services and records

of actions taken.

ATTACHMENT B - 1 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo S&S SIND AW FP WO NY

NO NN NY BH KH NY NH DY DN RB BR Re ee ee ee
So ND A FW NY KH OD OHO eH DH BPW HY KK OS

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 25 of 28

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,
evidence, and instrumentalities of violations of 18 U.S.C. § 2251(a) (Attempted
Production of Child Pornography), 18 U.S.C. § 2252(a)(2) (Attempted Receipt or
Distribution of Child Pornography), and 18 U.S.C. § 2422(b) (Attempted Enticement of a
Minor) committed between on or after August 1, 2018, and September 30, 2018,
including, for each account or identifier listed in Attachment A, information pertaining to
the following matters:

a. All messages, documents, and profile information, attachments, or other
data that serves to identify any persons who use or access the accounts specified, or who
exercise in any way any dominion or control over the specified accounts;

b. Any address lists or “friend”’/contact lists associated with the specified
accounts;

c. All images/videos of child pornography, any messages or documents
relating to the transmission of child pornography (including any attachments thereto), and
any profile information from other file- or photo-sharing websites;

d. The types of services utilized;

e. All messages, documents, attachments and data content relating to or
referencing contact between JONATHAN CARPENTER, MV1, MV2, MV3, MV4 or
MV5 and/or any other minors;

f. All subscriber records associated with the specified accounts, including
name, address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types of service
utilized, telephone or instrument number or other subscriber number or identity,
including any temporarily assigned network address, and means and source of payment
for such service) including any credit card or bank account number;

g. Any and all other log records, including IP address captures, associated

with the specified accounts; and

ATTACHMENT B - 2 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AvE., SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
o Se NH A BP WY NY

NO MB WN BK KN HN BP BD ROR me eR ee
oO SN DN A FP WOW NY KF COS CO CO NY HD WN BR WH NH KY CO

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 26 of 28

h. Any records of communications between Instagram LLC, and any person
about issues relating to the accounts, such as technical problems, billing inquiries, or
complaints from other users about the specified accounts, including records of contacts
between the subscriber and the provider’s support services, as well as records of any
actions taken by the provider or subscriber as a result of the communications.

Notwithstanding the criminal offenses defined under 18 U.S.C. § 2252 and 2252A or
any similar criminal offense, Instagram LLC shall disclose information responsive
to this warrant by mailing it to Special Agent Kyle McNeal at address 1145
Broadway, Suite #500, Tacoma, WA 98402, or via email to kmcneal@fbi.gov.

ATTACHMENT B - 3 UNITED STATES ATTORNEY

1201 PACIFIC AVE., SUITE 700
USAO #2018R01 134 TACOMA, WASHINGTON 98402

(233) 428-3800
Co en DNA BP W NN

N NO NY NY NY NY NY NY NO HRB BB Be He Re Be eye Ee
oN DBD Nn FSF WN KH OO COC RPA BD HN BW HB KF OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 27 of 28

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT
TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, . , attest, under penalties of perjury by

 

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this certification is true and correct. I am employed by

Instagram LLC, and my title is . Lam qualified to

authenticate the records attached hereto because I am familiar with how the records were
created, managed, stored, and retrieved. I state that the records attached hereto are true
duplicates of the original records in the custody of Instagram LLC. The attached records
consist of ___ [GENERALLY DESCRIBE RECORDS
(pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly
conducted business activity of Instagram LLC, and they were made by Instagram LLC as
a regular practice; and

b. such records were generated by Instagram LLC’S electronic process or
system that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage

medium(s), or file(s) in the custody of Instagram LLC in a manner to ensure that they are

true duplicates of the original records; and

CERTIFICATION - 1 UNITED STATES ATTORNEY

USAO #2018R01134 1201 PACIFIC AVE., SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
oO OS YN DBD AW FP WY YN

NY NY NY NY KY NY NY NY NO RR Re Re ee ee ee
oO NN OH FF WY HY KK CO CO BCA DH nA F&F WW NY KF OC

 

 

Case 3:19-mj-05046-DWC Document1 Filed 03/28/19 Page 28 of 28

2. the process or system is regularly verified by Instagram LLC, and at
all times pertinent to the records certified here the process and system functioned
properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.

 

Date Signature
CERTIFICATION - 2 UNITED STATES ATTORNEY
USAO #2018R01134 1201 PACIFIC AVE., SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
